Campbell, J.,
delivered the opinion of the court.
The effect of the testimony admitted by the court over the objection of the appellants was to substitute for the will made by the testator that which the witnesses endeavored to show he really intended to make, and as to which he failed by mistake of the drawer o'f the will. It is not allowable to do this, as to w'hich all the books agree. The case which goes farthest towards abrogating the settled rule on this subject is Patch v. White, 117 U. S. 210, and even that does not sustain the admissibility of the evidence in this case. The dissenting opinion of four of the justices in that case is a sufficient answer to it, if the facts of this case were the- same as in that, but they are not. Here the testator devised to the appellee a parcel of land by an accurate description, except as to the initial point, and parol testimony was received to show that he really intended to *195give her, not what is described in the will but another parcel of land. This was not to apply the will made, but to make one different from that made.

Reversed and remanded.